Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 9 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sternberg et al. (Patent No. US 4,642,570; hereinafter Sternberg) in view of Davydychev et al. (Pub NO. US 2010/0026280 A1; hereinafter Davydychev).
Regarding Claim 1, Sternberg teaches a method (method in fig. 1; See Col. 5, Lines 40-60) comprising:
positioning a logging tool (positioning logging tool 4 in Fig. ; See Col. 5, Lines 40-60) having a transmitter (2 in Fig. 1; See Col. 5, Lines 55-65) and receiver (6 in fig. 1; See Coll. 5, Lines 45-50) downhole in a geological formation (See Col. 5, Lines 65-68);
 	 while the logging tool is static (once the logging tool is lowered into borehole it is static; See Col. 5, Lines 65-68), applying a transmit input signal to the transmitter to cause the transmitter to output a transmit output signal into the formation (See Col. 5, Lines 40-60), wherein the transmit output signal is an electromagnetic field (See Col. 5, Lines 55-60);
while the logging tool is static (once the logging tool is lowered into borehole it is static; See Col. 5, Lines 65-68), receiving from the receiver a formation signal, wherein formation signal (See Col. 5, Lines 45-60) is based on the transmit output signal from a signal received by the receiver (See Col. 5, Lines 45-60), the formation signal being a voltage (See Col. 5, Lines 45-48) indicative of an induced polarization in the formation based on the transmit output signal (See abstract; Col. 6, Lines 10-35); and

Sternberg is silent about formation signal is based on canceling the transmit output signal.
Davydychev teaches regarding resistivity measuring tool (See [0012]) wherein formation signal is based on canceling the transmit output signal (See [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sternberg by using formation signal is based on canceling the transmit output signal, as taught by Davydychev in order to achieve stronger traveling signal (Davydychev; [0020]).
Regarding Claim 2, Sternberg in view of Davydychev teaches the method of claim 1. Sternberg further teaches wherein the transmit input signal comprises one or more sinusoidal voltages or sinusoidal currents with frequencies (See Col. 6, Lines 40-50) in a range of 0.5 Hertz (Hz) to 100 Hz (frequency from DC to several hundred Hertz; See Col. 7, Lines 40-45) to induce the polarization in the formation (See abstract; Col. 6, Lines 10-35).
Regarding Claim 9, Sternberg in view of Davydychev teaches the method of claim 1. Sternberg further teaches further comprising selecting the transmitter and receiver based on a resolution (See Col. 15, Lines 20-30) of the complex resistivity to be determined (See abstract; Col. 19, Lines 10-12).
Regarding Claim 16, Sternberg teaches a system (system in fig. 1; See Col. 5, Lines 40-60) comprising:
a downhole tool to be positioned in a wellbore of a formation (positioning logging tool 4 in Fig.; See Col. 5, Lines 40-60), the downhole tool having a transmitter (2 in Fig. 1; See Col. 5, Lines 55-65) and a receiver (6 in fig. 1; See Coll. 5, Lines 45-50), wherein, while the transmitter and the receiver are static (transmitter and receiver in Fig. 1 are static), the transmitter is to output a transmit output signal into the formation (See Col. 5, Lines 40-60) and the receiver is to receive a formation signal based on the transmit output signal (See Col. 5, Lines 45-60), the transmit output signal from a signal received by the receiver (See Col. 5, Lines 45-60); and wherein the formation signal is a voltage (See Col. 5, Lines 45-48) indicative of an induced polarization in the formation (See abstract; Col. 6, Lines 10-35);
a processor (See Col. 10, Lines 65-68); and
a machine-readable medium having program code executable by the processor to cause the processor (See abstract) to determine a complex resistivity of the formation based on the formation signal (See abstract; Col. 19, Lines 10-12).

Davydychev teaches regarding resistivity measuring tool (See [0012]) wherein formation signal is based on canceling the transmit output signal (See [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sternberg by using formation signal is based on canceling the transmit output signal, as taught by Davydychev in order to achieve stronger traveling signal (Davydychev; [0020]).
Regarding Claim 18, Sternberg in view of Davydychev teaches the system of claim 16. Sternberg further teaches wherein a transmit input signal comprises one or more sinusoidal currents or sinusoidal voltages with frequencies (See Col. 6, Lines 40-50) in a range of 0.5 Hertz (Hz) to 100 Hz (frequency from DC to several hundred Hertz; See Col. 7, Lines 40-45) to induce the polarization in the formation (See abstract; Col. 6, Lines 10-35).
5.	Claims 3, 10-12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sternberg in view of Davydychev further in view of DePavia et al. (Pub NO. US 2010/0134113 A1; hereinafter DePavia).
Regarding Claim 3, Sternberg in view of Davydychev teaches the method of claim 1. Davydychev further teaches wherein applying the transmit input signal comprises applying the transmit input signal to a transmit coil of the transmitter 
Sternberg in view of Davydychev is silent about wherein the main and bucking coil are formed around a non-magnetic core.
DePavia teaches regarding measuring formation resistivity (See [0032]) wherein the receiving coil are formed around a non-magnetic core (See [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sternberg and Davydychev and DePavia by using the main and bucking coil are formed around a non-magnetic core, in order to achieve detect magnetic field in rock formation (DePavia; [0014]).
Regarding Claim 10, Sternberg teaches an apparatus (apparatus in fig. 1; See Col. 5, Lines 40-60) comprising:

a receiver (See Col. 5, Lines 45-60), the transmit output signal from a signal received by the receiver to output a formation signal (See Col. 5, Lines 45-60) while the receiver is static (receiver is static in Fig. 1); and wherein the formation signal is a voltage (See Col. 5, Lines 45-48) indicative of an induced polarization (See abstract; Col. 6, Lines 10-35) in the formation based on the electromagnetic field and complex resistivity of the formation (See abstract; Col. 19, Lines 10-12).
Sternberg is silent about transmitter arranged with a transmit coil formed around a magnetic core; a receiver arranged with a main and bucking coil, wherein the main and bucking coil are formed around a non-magnetic core, wherein the main and bucking coil are arranged to cancel the transmit output signal.
Davydychev teaches regarding resistivity measuring tool (See [0012]) transmitter arranged with a transmit coil (See [0020]) formed around a magnetic core (magnetic core in interpreted as magnetic dipole; See [0011], [0053]); a receiver 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sternberg by using transmitter arranged with a transmit coil formed around a magnetic core; a receiver arranged with a main and bucking coil, wherein the main and bucking coil are arranged to cancel the transmit output signal, as taught by Davydychev in order to achieve stronger traveling signal (Davydychev; [0020]).
Sternberg in view of Davydychev is silent about wherein the main and bucking coil are formed around a non-magnetic core.
DePavia teaches regarding measuring formation resistivity (See [0032]) wherein the receiving coil are formed around a non-magnetic core (See [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sternberg and Davydychev and DePavia by using the main and bucking coil are formed around a non-magnetic core, in order to achieve detect magnetic field in rock formation (DePavia; [0014]).
Regarding Claim 11, Sternberg in view of Davydychev further in view of DePavia teaches the apparatus of claim 10. Sternberg further teaches wherein the transmit input signal comprises one or more sinusoidal currents or sinusoidal voltages with frequencies (See Col. 6, Lines 40-50) in a range of 0.5 Hertz (Hz) to 100 Hz (frequency from DC to several hundred Hertz; See Col. 7, Lines 40-45) to induce the polarization in the formation (See abstract; Col. 6, Lines 10-35).
Regarding Claim 12, Sternberg in view of Davydychev further in view of DePavia teaches the apparatus of claim 11. Sternberg further teaches wherein the transmitter and receiver are separated (See the separation between transmitter and receiver in Fig. 1).
Sternberg in view of Davydychev further in view of DePavia is silent about separated by a distance of 50 cm to 20 meters.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to be separated by a distance of 50 cm to 20 meters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 15, Sternberg in view of Davydychev further in view of DePavia teaches the apparatus of claim 10. Sternberg further teaches wherein the complex resistivity is based on comparing a phase of the transmit output signal and formation signal (See Col. 4, Lines 20-35).
Regarding Claim 20, Sternberg in view of Davydychev the system of claim 16. Davydychev further teaches wherein the transmitter is arranged with a transmit coil (See [0020]) formed around a magnetic core (magnetic core in interpreted as magnetic dipole; See [0011], [0053]); wherein the receiver is arranged with a main and bucking coil (See [0020]);
Sternberg in view of Davydychev is silent about wherein the main and bucking coil are formed around a non-magnetic core.
DePavia teaches regarding measuring formation resistivity (See [0032]) wherein the receiving coil are formed around a non-magnetic core (See [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sternberg and Davydychev and DePavia by using the main and bucking coil are formed around a non-magnetic core, in order to achieve detect magnetic field in rock formation (DePavia; [0014]).
6.	Claims 4-5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sternberg in view of Davydychev further in view of Wu et al. (Pub NO. US 2014/0163887 A1; hereinafter Wu).
Regarding Claim 4, Sternberg in view of Davydychev teaches the method of claim 1. Sternberg further teaches wherein the transmitter comprises a sense coil for measuring the electromagnetic field associated with the transmit output signal (See Col. 5, Lines 55-60).
Sternberg in view of Davydychev is silent about the method further comprising normalizing the formation signal based on the measurement by the sense coil.
Wu teaches regarding measuring formation resistivity (See [0032]) the method further comprising normalizing the formation signal (See [0028]) based on the measurement by the sense coil (See [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sternberg and Davydychev by using normalizing the formation signal based on the measurement by the sense coil, as taught by Wu in order to convert tool measurement to formation parameter (Wu; [0014]).
Regarding Claim 5, Sternberg in view of Davydychev teaches the method of claim 1. Sternberg in view of Davydychev is silent about further comprising normalizing the formation signal based on the transmit input signal.
Wu teaches regarding measuring formation resistivity (See [0032]) further comprising normalizing the formation signal based on the transmit input signal (See [0021]).

Regarding Claim 17, Sternberg in view of Davydychev teaches the system of claim 16. Sternberg further teaches wherein the transmitter comprises a sense coil to measure an electromagnetic field associated with the transmit output signal (See Col. 5, Lines 55-60), the system further comprising computer instructions (See abstract).
Sternberg in view of Davydychev is silent about normalizing the formation signal based on the measurement by the sense coil.
Wu teaches regarding measuring formation resistivity (See [0032]) the method further comprising normalizing the formation signal (See [0028]) based on the measurement by the sense coil (See [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sternberg and Davydychev by using normalizing the formation signal based on the measurement by the sense coil, as taught by Wu in order to convert tool measurement to formation parameter (Wu; [0014]).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sternberg in view of Davydychev further in view of Rabinovich et al. (Pub NO. US 2013/0304384 A1; hereinafter Rabinovich).
Regarding Claim 6, Sternberg in view of Davydychev teaches the method of claim 1, wherein determining the complex resistivity (Sternberg; abstract).
Sternberg in view of Davydychev is silent about comprises inverting the formation signal to determine the complex resistivity of the formation and derive formation properties including fluid saturation.
Rabinovich teaches regarding measuring formation resistivity (See [0026]) comprises inverting the formation signal to determine the complex resistivity of the formation (See [0066]) and derive formation properties including fluid saturation (See [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sternberg and Davydychev by inverting the formation signal to determine the complex resistivity of the formation and derive formation properties including fluid saturation, as taught by Rabinovich in order to estimate at least one parameter of interest of the earth formation using the receiver signals after compensation (Rabinovich; [0066]).
Regarding Claim 8, Sternberg in view of Davydychev teaches the method of claim 1. Sternberg in view of Davydychev is silent about  further comprising moving the transmitter and receiver to another depth in the formation; applying the transmit input signal to the transmitter; receiving another formation signal; and inverting the formation signal and the other formation signal to determine the complex resistivity.
Rabinovich teaches regarding measuring formation resistivity (See [0026]) further comprising moving the transmitter and receiver to another depth in the formation (change in position; See [0027], [0034]); applying the transmit input signal to the transmitter; receiving another formation signal (See [0034]); and inverting the formation signal and the other formation signal to determine the complex resistivity (See [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sternberg and Davydychev by moving the transmitter and receiver to another depth in the formation; applying the transmit input signal to the transmitter; receiving another formation signal; and inverting the formation signal and the other formation signal to determine the complex resistivity, as taught by Rabinovich in order to estimate at least one parameter of interest of the earth formation using the receiver signals after compensation (Rabinovich; [0066]).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sternberg in view of Davydychev further in view of DePavia further in view of Hong et al. (Pub No. US 2017/0197087 A1; hereinafter Hong).
Regarding Claim 7, Sternberg in view of Davydychev teaches the method of claim 1. Sternberg in view of Davydychev is silent about wherein receiving the formation signal comprises
receiving the formation signal via a main coil of the receiver having greater than 10,000 turns of a conductive wire around a non-magnetic core of the main coil.
DePavia teaches regarding measuring formation resistivity (See [0032]) wherein receiving the formation signal comprises
receiving the formation signal via a main coil of the receiver around a non-magnetic core of the main coil (See [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sternberg and Davydychev by using receiving the formation signal via a main coil of the receiver around a non-magnetic core of the main coil, as taught by DePavia in order to achieve detect magnetic field in rock formation (DePavia; [0014]).
DePavia teaches receiving coil with adjustable number of turns (See [0051], [0056]),

Hong teaches coil having greater than 10,000 turns of a conductive wire (See [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sternberg, Davydychev, DePavia and Hong by using r coil of the receiver having greater than 10,000 turns of a conductive wire in order to achieve high output signal (Hong; [0041]).
Regarding Claim 19, Sternberg in view of Davydychev teaches the system of claim 16. Sternberg in view of Davydychev is silent about wherein a main coil comprises greater than 10,000 turns of a conductive wire around a non-magnetic core to detect the formation signal.
DePavia teaches regarding measuring formation resistivity (See [0032]) wherein receiving the formation signal comprises
receiving the formation signal via a main coil of the receiver around a non-magnetic core of the main coil (See [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sternberg and Davydychev by using receiving the formation signal 
DePavia teaches receiving coil with adjustable number of turns (See [0051], [0056]),
Sternberg in view of Davydychev further in view of DePavia is silent about coil of the receiver having greater than 10,000 turns of a conductive wire.
Hong teaches coil having greater than 10,000 turns of a conductive wire (See [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sternberg, Davydychev, DePavia and Hong by using r coil of the receiver having greater than 10,000 turns of a conductive wire in order to achieve high output signal (Hong; [0041]).
9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sternberg in view of Davydychev urther in view of DePavia further in view of Wu.

Regarding Claim 13, Sternberg in view of Davydychev further in view of DePavia teaches the apparatus of claim 10, Sternberg further teaches wherein the transmitter comprises a sense coil for measuring the electromagnetic field associated with the transmit output signal (See Col. 5, Lines 55-60).
Sternberg in view of Davydychev is silent about the method further comprising normalizing the formation signal based on the measurement by the sense coil.
Wu teaches regarding measuring formation resistivity (See [0032]) the method further comprising normalizing the formation signal (See [0028]) based on the measurement by the sense coil (See [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sternberg and Davydychev by using normalizing the formation signal based on the measurement by the sense coil, as taught by Wu in order to convert tool measurement to formation parameter (Wu; [0014]).
10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sternberg in view of Davydychev further in view of DePavia further in view of DePavia further in view of Hong.
Regarding Claim 14, Sternberg in view of Davydychev further in view of DePavia teaches the apparatus of claim 10. DePavia teaches regarding measuring formation resistivity (See [0032]) wherein receiving the formation signal comprises
receiving the formation signal via a main coil of the receiver around a non-magnetic core of the main coil (See [0044]).
DePavia teaches receiving coil with adjustable number of turns (See [0051], [0056]),
Sternberg in view of Davydychev further in view of DePavia is silent about coil of the receiver having greater than 10,000 turns of a conductive wire.
Hong teaches coil having greater than 10,000 turns of a conductive wire (See [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sternberg, Davydychev, DePavia and Hong by using r coil of the receiver having greater than 10,000 turns of a conductive wire in order to achieve high output signal (Hong; [0041]).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

b. Dashensky et al. (Pub No. US 2012/0092015 A1) discloses Apparatus and Method for Capacitive Measuring of Sensor Standoff in Boreholes Filled with Oil based Drilling Fluid.
c. San Martin et al. (Pub NO. US 2008/0272789 A1) discloses Permittivity Measurement with Oil-Based Mud Imaging Tool.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867